Putnam, J. (dissenting):
I think the trial court erred in striking out the testimony showing that Kinnear and John E. Gage canned on the .Gage .Machine ■ Works from -a time prior to execution of - the certificate by; defendant until January,. 1895.- She was held liable because of the certifi- ’ cate. The evidence stricken out, that for about two years after she executed the paper the business was carried on by other parties, was ■ competent and material, on the issue- raised.as. to whether or not. the note in suit was her note, I, therefore, dissent.
Judgment and order affirmed, with costs.